Citation Nr: 1746844	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to June 1991, and December 2001 to November 2002.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the evidentiary record.

This matter was remanded by the Board in June 2015 for further development.

Although the Veteran phrased his claim as service connection for posttraumatic stress disorder (PTSD), a review of the record shows that multiple acquired psychiatric disorders have been diagnosed during the appeal period.  To adequately reflect the claim, the Board has recharacterized the issue as shown on the title page of this decision.  See Clemons v Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current acquired psychiatric disorder is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, (DSM); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

First, the Board notes microfiche copies of the Veteran's service treatment records for his active duty service from January 1987 to June 1991 are missing, and VA has otherwise been unable to obtain the Veteran's service treatment records and full service personnel records from this period of service.  See January 2017 notification letter to the Veteran; July 2003 VA Form 3101.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.

Here, the Board finds the criteria for service connection for an acquired psychiatric disorder have been met.

The medical evidence of record contains diagnoses of PTSD in accordance with the DSM, as well as diagnoses of major depressive disorder, depression NOS, generalized anxiety disorder, and unspecified anxiety disorder.  See, e.g., December 2016 mental disorders VA examination report; May 2013 Dr. G.K.L. letter opinion; March 2011 East Carolina Psychiatric Consultants evaluation; October 2010 VA mental health initial evaluation; March 2009 VA mental health consultation.

The Veteran contends his current acquired psychiatric disorder is related to a boiler explosion on the U.S.S. Iwo Jima in October 1990.  The Veteran contends he was temporarily assigned to that ship when the explosion occurred, he responded to the accident, and witnessed others injured or killed due to the explosion.  See, e.g., April 2014 videoconference hearing testimony.

The U.S.S. Iwo Jima 1990 Command History confirms that on October 30, 1990, shortly after the ship got underway after being moored in Bahrain, a steam leak was reported in the fire room and engineering operational sequences were initiated to secure the number two boiler.  Medical response teams were called to the fire room to treat casualties, and ten sailors died in the accident.  

As noted above, the Veteran's full service personnel records for his first period of active duty service are unavailable.  VA has been unable to confirm the Veteran's presence on the U.S.S. Iwo Jima via official military records.  See, e.g., January 2017 notification letter to the Veteran.  However, in statements received in April 2014, the Veteran's wife and mother stated the Veteran called home and told them about the boiler explosion on the U.S.S. Iwo Jima, and having to respond and help with the incident including seeing men who were killed.  They stated the calls occurred soon after the incident, once the Veteran was back aboard the ship to which he was permanently assigned.  The Veteran has consistently reported throughout the appeal period that he was aboard the U.S.S. Iwo Jima, witnessed the boiler accident, and helped with the response for the injured and killed men.  In a statement received in September 2016, B.H. reported the Veteran and another individual boarded the U.S.S. Iwo Jima from a small boat in October 1990, that the Veteran went with him and a group of other individuals on a liberty call in Bahrain in late October 1990, and that after the ship got underway on October 30, 1990, the Veteran reported to the boiler room to help after the explosion.  Submitted along with this statement was a copy of the Combat History and Expeditions service personnel record for B.H., which indicates B.H. served aboard the U.S.S. Iwo Jima from June or August 1990 to April 1991.  

Although official service records are unavailable to verify the Veteran's service aboard the U.S.S. Iwo Jima at the time of the October 1990 boiler accident, the Board finds the Veteran's contentions are supported by the statements of his mother and wife that he called home and told them of the accident soon after the incident occurred.  The Veteran's contention is also supported by the statement from B.H. that he witnessed the Veteran on board the U.S.S. Iwo Jima at the time of the boiler accident, as the service of B.H. aboard the U.S.S. Iwo Jima at the time of the October 1990 accident has been corroborated.  Accordingly, the Board will afford the Veteran the benefit of reasonable doubt, and finds the occurrence of his claimed in-service stressor regarding the boiler explosion has been established.  

Further, service treatment records from the Veteran's second period of active duty service confirm that in May 2002, the Veteran dove into a shallow lake and was knocked unconscious for about five minutes.  See May 2002 DA Form 2173 (injury considered to have been incurred in line of duty).

Finally, the Board finds there is medical evidence establishing a link between the Veteran's current acquired psychiatric disorder and his in-service stressors.  

In March 2011, the Veteran was evaluated for PTSD at East Carolina Psychiatric Consultants.  The Veteran reported the October 1990 explosion aboard the U.S.S. Iwo Jima, that 10 men were killed, and he helped respond to the incident.  Following an interview and examination of the Veteran, the psychiatrist diagnosed severe, chronic PTSD in accordance with the DSM-IV.

In a May 2013 letter, Dr. G.K.L. stated she was the Veteran's treating VA psychiatric provider since October 2012.  Dr. G.K.L. explained in detail how the Veteran met the criteria for a diagnosis of PTSD, and listed the Veteran's stressor under Criterion A as the October 1990 U.S.S. Iwo Jima boiler explosion.

In December 2016, the Veteran underwent a VA mental disorders examination.  In May 2017, the VA psychological examiner provided medical opinions.  The VA examiner indicated the evidentiary record had been reviewed, and noted the Veteran's psychiatric diagnoses throughout the appeal period as reflected by the medical evidence.  The VA examiner opined it is at least as likely as not the Veteran's PTSD was incurred in or caused by his service.  The VA examiner explained the Veteran has stressors from service involving life-threatening events, and noted the 1990 boiler room explosion on the U.S.S. Iwo Jima.  The VA examiner also stated that during service the Veteran dove off a dock into a lake in 2011 [sic], was knocked unconscious and had to be pulled out of the water, and the Veteran reported he was terrified and thought he had died.  The VA examiner opined that the Veteran met the criteria for a diagnosis of PTSD, and noted his treating VA clinicians have agreed to the diagnosis and diagnosed PTSD based upon these stressors.

In a second May 2017 opinion, the VA psychological examiner also opined that it is at least as likely as not that the Veteran's depression and anxiety issues are also related to his in-service stressors.

Accordingly, the Board finds the medical evidence establishes a link between the Veteran's current acquired psychiatric disorder and his in-service stressors.  

For these reasons, the Board finds a grant of service connection is warranted for an acquired psychiatric disorder.  38 C.F.R. §§ 3.303, 3.304(f). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


